Citation Nr: 0704117	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar disc 
disease with dorsolateral intertransverse fusion of L4-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970 with additional service in the Naval Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This case was most recently remanded 
in May 2006 and now returns to the Board for appellate 
review.

The Board notes that the veteran testified before a Veterans 
Law Judge in a February 2005 video-conference hearing.  
However, during the pendency of the appeal, the Veterans Law 
Judge retired.  As such, the veteran was notified in a March 
2006 letter that he was entitled to another hearing before 
the Board.  See 38 C.F.R. § 20.707.  Thereafter, also in 
March 2006, the veteran submitted a statement indicating that 
he did not want an additional hearing.  As such, the Board 
may proceed with the adjudication of his appeal.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  In an unappealed decision issued in February 1992, the RO 
determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for a back condition.

3.  Evidence added to the record since the final February 
1992 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claim.


CONCLUSIONS OF LAW

1.  The February 1992 decision that determined that new and 
material evidence had not been received in order to reopen a 
claim of entitlement to service connection for a back 
condition is final.  38 U.S.C.A. § 7105(c) (West 1991) [( 
2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for lumbar 
disc disease with dorsolateral intertransverse fusion of L4-
S1.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  In 
this case, the veteran was provided with a VCAA notification 
letter in February 2003, prior to the initial unfavorable AOJ 
decision issued in July 2003.  He was further informed of 
VA's duties to notify and assist in July 2004 and May 2006 
letters.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the February 2003, 
July 2004, and May 2006 letters advised the veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Additionally, while the July 2004 letter informed him of the 
evidence necessary to substantiate his underlying service 
connection claim, the May 2006 letter notified him of the 
definition of new and material evidence.  Moreover, the May 
2006 letter advised the veteran that his claim was previously 
denied because the evidence did not demonstrate that his back 
condition existed or was incurred during service.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The May 2006 letter 
further informed the veteran of the evidence necessary to 
establish a disability rating as well as an effective date in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Pertinent to the fourth element, the July 2004 
and May 2006 letters advised the veteran that, if he had any 
evidence in his possession that pertained to his claim to 
send it to VA.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, incomplete service 
medical records, private treatment records, and June 1986 and 
March 2003 VA examination reports were reviewed by both the 
RO and the Board in connection with adjudication of the 
veteran's claim.  He has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  In this regard, the 
Board notes that the March 2005 remand ordered that 
appropriate steps should be taken to obtain outstanding 
records from Drs. Sartoris, Pierce, and Gemma, and St. 
Vincent's Hospital.  As such, in May 2005, VA sent a letter 
to the veteran requesting that the veteran complete 
Authorization and Consent to Release Information to VA forms 
for such physicians and facility.  The veteran failed to 
provide such documents.  Therefore, the Board finds that VA 
satisfied its duty to assist the veteran in attempting to 
obtain available, relevant records.  

Additionally, with respect to his service medical records, it 
appears that such are incomplete.  The only records contained 
in the claims file are a March 1967 enlistment examination, 
an October 1967 annual examination, and an immunization 
record.  As such, in May 2005 and July 2005, VA requested 
that the National Personnel Records Center (NPRC) provide any 
additional, available service medical records.  In response 
to such requests, the NPRC indicated that all available 
service medical records had been provided to the RO in June 
1986 and there were no other records on file for the veteran.  
In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

In this case, the veteran was most recently provided with a 
VA examination in March 2003; however, the examiner did not 
address the etiology of the veteran's claimed back disorder.  
Even so, the Board finds that a remand is not necessary in 
order to obtain another VA examination.  In this regard, the 
Board notes that the VCAA and its implementing regulations 
include clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who attempts to reopen a 
previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and 
(3).  Such assistance includes obtaining service records, 
records in the custody of a Federal agency, and private 
records adequately identified by the veteran, but, prior to 
reopening a claim, there is no duty to obtain a VA 
examination.  As the veteran's claim is not reopened herein, 
there is no obligation on the part of VA to provide a 
contemporary medical examination or opinion in connection 
with his appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

At his February 2005 Board hearing and in documents of 
record, the veteran contends that while his ship was docked 
in Oakland, California, he attended a house party where he 
fell on the edge of concrete steps, injuring his back.  The 
next day, the veteran states that he returned to the ship 
where he went to first aid at sick bay.  He indicates that X-
rays were taken, bed rest and hot showers were prescribed, 
and he took pain and nerve pills.  The veteran claims that 
this incident took place about eight months prior to his 
discharge, either in December 1969 or January 1970.  He 
states that some of his service medical records, to include 
documentation of his back injury, were separated from his 
Navy medical files.  Following his discharge, the veteran 
contends that he continued to experience back pain and as a 
result, has had four back surgeries.  Therefore, the veteran 
claims that service connection is warranted for his back 
disability. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Also, as noted 
previously, the Board's presumption that the veteran's 
complete service medical records are unavailable requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b).

By way of background, a December 1986 rating decision 
initially denied entitlement to service connection for a back 
condition.  At the time of issuance, the veteran's incomplete 
service medical records, private treatment records, and a 
June 1986 VA examination were of record.  In such decision, 
the RO noted that an in-service October 1967 annual physical 
examination recorded the veteran's complaints of low back 
pain for the prior year, occasionally necessitating light 
duty.  The RO further noted post-service treatment, to 
include a March 1974 lumbar hemilaminectomy and discectomy at 
the L5/S1 level on the left.  It was observed that the 
veteran gave a history of back complaints for over four years 
after heavy lifting.  Severe back pain was treated in April 
1983 after he sustained injuries in a fight.  A June 1986 VA 
examination referred to low back surgery after a fall with 
three subsequent surgeries.  The RO observed that the 
veteran's military medical records were incomplete for any 
significant treatment for a back disability during military 
service.  Therefore, service connection for a back condition 
was denied.

In November 1991, the RO determined that service connection 
for a low back injury continued to be denied because newly 
received private treatment records did not show that the 
condition existed or was incurred during service.  Rather the 
reports only confirm a back condition, which was corrected 
four years after the veteran's discharge from active duty.

In February 1992, the RO again found that newly submitted 
medical reports did not support a grant of service 
connection.  Specifically, the RO determined that all 
indications were that the initial back injury was incurred in 
1974 after lifting heavy objects.  As such, the veteran's 
claim remained denied as new and material evidence had not 
been received in order to reopen a claim of entitlement to 
service connection for a back condition.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006). 
 
As indicated previously, the most recent decision that denied 
reopening the veteran's claim was issued in February 1992.  
At that time, the veteran was notified of the decision and 
his appellate rights.  After the issuance of the February 
1992 decision, the veteran's application to reopen his claim 
of entitlement to service connection for a back disorder was 
first received in December 2002.  Thus, the February 1992 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [( 
2002)]; 
38. C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his applications to reopen his claim of 
entitlement to a back disorder in December 2002, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2006), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the February 1992 decision, additional private 
treatment records, to include MRI reports, and a March 2003 
VA examination report demonstrating a current diagnosis of a 
back disorder have been received.  Specifically, an April 
1988 letter from Dr. Kramer indicating that the veteran had a 
herniated left L4-L5 disc and a lumbar myeologram was 
performed in December 1981.  Also, in March 1983, the veteran 
was treated for acute lumbar strain and left paravertebral 
muscle spasm.  Records from Dr. Robertson show a May 1996 
assessment of recurrent low back pain, suspected degenerative 
disc disease.  In January 2001, an assessment of lumbosacral 
strain was provided.  Also, in May 2001 a diagnosis of lumbar 
disc disease was noted and, in March 2002, the veteran was 
given diagnoses of spinal stenosis and lumbar radiculitis.  
The March 2003 VA examiner indicated that the veteran was 
status-post multiple spine procedures with residual back 
pain.

The basis of the prior February 1992 denial was that new and 
material evidence demonstrating that the veteran's current 
back disorder existed during service or was incurred in 
service had not been received.  The evidence received since 
February 1992 continues to demonstrate treatment for a 
current back disorder, but does not show that such disorder 
existed during the veteran's military service, is related to 
his October 1967 complaints of low back pain, or is otherwise 
the result of his military service.

Therefore, the Board finds that the evidence received since 
the February 1992 decision is not material as there is still 
no medical opinion linking any current back disorder to the 
veteran's military service.  Since the final RO denial, the 
only evidence of a nexus between a back disorder and service 
that has been received consists of the veteran's own lay 
statements.  This is not competent evidence because, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim).  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the RO's 
February 1992 decision and does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a back disorder.  As 
such, the Board finds that the evidence received subsequent 
to the RO's 1992 decision is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for lumbar disc disease with dorsolateral 
intertransverse fusion of L4-S1 have not been met. 


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for lumbar disc disease with dorsolateral intertransverse 
fusion of L4-S1 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


